Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 14, 2018

                                     No. 04-18-00238-CR

                                   John Anthony SAENZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR4558
                       Honorable Lorina I. Rummel, Judge Presiding


                                       ORDER

        Appellant’s brief was originally due to be filed on August 9, 2018. Appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to
September 10, 2018. On September 11, 2018, Appellant filed a motion requesting an additional
thirty days to file the brief, for a total extension of sixty days. The motion is GRANTED. THIS
IS THE FINAL EXTENSION OF TIME THAT APPELLANT WILL BE GRANTED.
Appellant’s brief must be filed by October 10, 2018.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court